DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Communications via Email

The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication.  The following is a sample authorization form which may be used:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”               [signature]

           A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization.  The following is a sample from which may be used by applicant to withdraw the authorization:
“The authorization given on   [date]  , to the USPTO to communicate with me via the Internet is hereby withdrawn.  I understand that the withdrawal is effective when approved rather than when received.”  [signature(s)]


Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  A sample reply demonstrating formatting and rule compliance is available at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes with the name repeated underneath for example: 
 /John T. Smith/
  John T. Smith
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; see MPEP 2173.05(p).  
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  Process limitations should not be provided in apparatus or product claims; process claims should provide process steps to be performed and are recognized as separately patentable from apparatus and product claims.  The recited steps of applying grease into a gearbox and application of a sealing film (see claims 1, 8) should be claimed in reference to the apparatus for clarity; for example: “wherein the gear box contains a lubricating grease”; “a plastic sealing film over said housing”; etc.
The grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Capability and exemplary language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Relative terms must also be distinctly set forth such that one of ordinary skill in the art would understand the metes and bounds of the terms.
Claims 4-5 recite the limitation "said first leg”; “said second leg" in lines 2-3 and 1, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claims 6, 13, and 20 reciting optimization “to provide enough drag…” is indefinite as the boundaries are not clear ie. dependent upon tension provided by an undefined fishing reel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 2002/0108292) and Pearce (US 5,035,075) and further view of Thomas (US 2014/0115944).
Pearce ‘292 dislcoses a lure comprising housing 12 with an inner cavity and lower lip 76; a gearbox 38 includes a gearbox unit and a winding reel 30, said gearbox unit includes an energy storage device (spring coil), said energy storage device receives input from rotation of said winding reel 30 with pull line 22 and outputs rotation through a drive shaft 32, said gearbox is retained in said inner cavity; Pearce ‘292 discusses providing a frog lure (see para. 7) however does not directly disclose the embodiment, however Pearce ‘075 discloses an improved mechanical lure with articulated legs 26, 28, comprising: a housing 22 having an inner cavity (fig. 2); a first leg is engaged with said drive shaft 152, and a second leg is driven by said drive shaft wherein rotation of said drive shaft causes ends of said first and second legs to have motion; see fig. 4.  It is noted that applicant admits that this is the same construction in the instant invention (Spec. page 9, last line+).  Pearce does not directly discuss the material used for manufacturing the first and second legs however Thomas in a similar device uses flexible material for lure bodies including a frog type lure with legs; see para. 73 fig. 2.  It would have been obvious to one of ordinary skill in the art to provide legs of flexible material as taught by Thomas in the invention to Pearce to simulate lifelike movement. 
	Regarding claim 18, Pearce ‘075 teaches first leg drive member 172 extending from first leg 26 and second leg drive member 168 extending from second leg 28 wherein first leg is slidably engaged with drive shaft 152 and second slidably engaged with first leg (at 164); see fig. 4 and pivotally engaged with housing 20 (fig. 1-2).
.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 2002/0108292) in view of Swartzentruber et al. (US 2009/0072179).
Pearce discloses an improved mechanical lure, comprising: a housing 12 with lower lip 76 having an inner cavity; a gearbox 38 includes a gearbox unit, a winding reel 30 and shaft openings, said gear box unit includes an energy storage device, said energy storage device receives input from rotation of said winding reel 30 with pull line 22 and outputs rotation through a drive shaft 32, said gearbox 38 is retained in said inner cavity; and a plastic sealing film 84 is applied over said housing see figures 1-4, claim 1, para. 18, etc. It would have been obvious to one of ordinary skill in the art to provide the recited components of the frog embodiment of Pearce ‘075 in the invention to Pearce ‘292.  
Pearce does not directly disclose grease applied/filling the gear box unit which will not react with the plastic gears however Swartzentruber et al. teaches a subsea housing comprising a sealed gearbox with lubricant opening 78 for filling gearbox with silicone lubricant considered with inert material properties ie. does not react with gear materials; see fig. 1-2, abstract, para. 42.  It would have been obvious to one of ordinary skill in the art to provide a lubricant opening and providing lubricant/grease as taught by Swartzentruber et al. in the invention to Pearce for protecting the gearing. 

Claims 2, 4-5, 7- are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 2002/0108292) and Pearce (US 5,035,075) and further view of Swartzentruber et al. (US 2009/0072179).
Pearce ‘292 dislcoses a lure comprising housing 12 with an inner cavity and lower lip 76; a gearbox 38 includes a gearbox unit and a winding reel 30, said gearbox unit includes an energy storage device (spring coil), said energy storage device receives input from rotation of said winding reel 30 with pull line 22 and outputs rotation through a drive shaft 32, said gearbox is retained in said inner cavity; 
It would have been obvious to one of ordinary skill in the art to provide the recited components of the frog embodiment of Pearce ‘075 in the invention to Pearce ‘292.  
Pearce does not directly disclose grease applied/filling the gear box unit which will not react with the plastic gears however Swartzentruber et al. teaches a subsea housing comprising a sealed gearbox with lubricant opening 78 for filling gearbox with silicone lubricant considered with inert material properties ie. does not react with gear materials; see fig. 1-2, abstract, para. 42.  It would have been obvious to one of ordinary skill in the art to provide a lubricant opening and providing lubricant/grease as taught by Swartzentruber et al. in the modified invention to Pearce for protecting the gearing. 
Regarding claims 7-8 and 14, Pearce ‘075 further provides for a gearbox comprising upper 84 and lower 86 case members and housing constructed of first and second members (see fig. 15).  
Regarding claim 11, Pearce ‘075 teaches first leg drive member 172 extending from first leg 26 and second leg drive member 168 extending from second leg 28 wherein first leg is slidably engaged with drive shaft 152 and second slidably engaged with first leg (at 164); see fig. 4 and pivotally engaged with housing 20 (fig. 1-2).
Regarding claim 12, it is considered an obvious design choice in the modified invention to Pearce to utilize a well known thermoplastic elastomer with a specific gravity of 1 or less as claimed as a matter of preferred material selected for its suitability as a lure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See also similar devices to Howard and Cross.  Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649